Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 16, 1974, which disqualified claimant from receiving benefits because she refused employ*943ment without good cause. The determination denying claimant benefits in this case rests primarily upon an issue of credibility. Claimant, a cocktail waitress, refused reemployment with her former employer asserting that he had previously made improper advances toward her. At a hearing this accusation was denied by the employer and claimant, then without an attorney, requested an adjournment so that her attorney would be available to cross-examine him concerning this denial. At a later hearing, when claimant’s attorney was present, the employer did not appear and, thus, claimant was deprived of an opportunity to have her attorney cross-examine him on the crucial question of whether she had properly refused employment from one who allegedly expected immoral favors as a condition of employment. From a reading of the record in its entirety, it is clear that an adequate cross-examination of the employer might easily have affected a determination on the credibility issue in claimant’s favor. In any event, basic principles of due process require that she have the requested opportunity to cross-examine her employer when her rights are being determined on the basis of his testimony (cf. Matter of Salazar [Levine], 48 AD2d 75; Matter of Harper [Levine] 41 AD2d 975). Decision reversed, with costs, and matter remitted for further proceedings not inconsistent herewith. Greenblott, J. P., Sweeney, Kane, Main and Larkin, JJ., concur.